Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art discloses an electrostatic chuck, comprising: 
a ceramic dielectric substrate [Fig. 1, 2] having a first major surface [Fig. 1, top surface of 2] and a second major surface [Fig. 1, bottom surface of 2], an object [Fig. 1, W] to be chucked being placed on the first major surface, the second major surface
being on a side opposite to the first major surface; a base plate [Fig. 1, cooling base portion 3]  supporting the ceramic dielectric substrate; and at least one first electrode layer [Fig. 1, 12] provided inside the ceramic dielectric substrate and connected to a high frequency power supply, the first electrode layer being provided between the first major surface and the second major surface in a Z-axis direction, the Z-axis direction being from the base plate toward the ceramic dielectric substrate, the first electrode layer having a first surface and a second surface [Fig. 1, the electrode 12 has top and bottom surfaces], the first surface being on the first major surface side, the second surface being on a side opposite to the first surface.
However, the prior art does not disclose that a surface roughness of the second surface being larger than a surface roughness of the first surface. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836